DETAILED ACTION
 	This non-final office is in response to claims 1-8 filed on 01/29/2021 for examination. Claims 1-8 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/04/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
. 					Drawings
The drawings filed on 01/29/2021 are accepted by the examiner.
Priority
 	The application is filed on 01/29/2021 and claims an earlier priority date 11/19/2016 from continuation/provisional application.
Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

1.1.	Claims 1-8 of instant application are rejected on the ground of statutory double patenting as being unpatentable over claims 1-8 of Patent No. US 10,943,029 B2. The conflicting claims are identical and they are not patentably distinct from each other because both applications recite same steps of interaction object reconciliation in a blockchain environment
2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and there is no statutory double patenting rejection applied to other claim/claims of the set. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.1.	Claims 1-8 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. US 10,943,029 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar steps of interaction object reconciliation in a blockchain environment.
Instant application No. 17/163,088
Claim: 1.
Patent No. US 10,943,029 B2
Claim: 1.
1. A system for block reconciliation, comprising: a network-connected block reconciliation computer comprising a memory and a processor and further comprising programmable instructions stored in the memory and operating on the processor, the programmable instructions, when executed by the processor cause the processor to: receive a plurality of connections from a plurality of connected devices; establish a connection to one or more blockchains; receive a plurality of criteria from a first connected device; receive a plurality of blocks from the one or more blockchains based on the received criteria, each block corresponding to a preconfigured interaction object; analyze the preconfigured interaction objects to determine if there is an associated required supplemental object, an association based on the plurality of criteria; request a plurality of supplemental blocks from the one or more blockchains, each supplemental block corresponding to a required supplemental object; receive one or more preconfigured rules from the one or more blockchain associated to the preconfigured interaction objects; create one or more compilation objects comprising interaction objects and supplemental objects associated to the plurality of criteria based on the one or more preconfigured rules; wherein the one or more compilation objects is stored on the one or more blockchains.
1. A system for block reconciliation, comprising: a network-connected block reconciliation computer comprising a memory and a processor and further comprising programmable instructions stored in the memory and operating on the processor, the programmable instructions, when executed by the processor cause the processor to: receive a plurality of connections from a plurality of connected devices; establish a connection to one or more blockchains; receive a plurality of criteria from a first connected device; receive a plurality of blocks from the one or more blockchains based on the received criteria, each block corresponding to a preconfigured interaction object; analyze the preconfigured interaction objects to determine if there is an associated required supplemental object, an association based on the plurality of criteria; request a plurality of supplemental blocks from the one or more blockchains, each supplemental block corresponding to a required supplemental object; receive one or more preconfigured rules from the one or more blockchain associated to the preconfigured interaction objects; create one or more compilation objects comprising interaction objects and supplemental objects associated to the plurality of criteria based on the one or more preconfigured rules; wherein the one or more compilation objects is stored on the one or more blockchains
Claims 2-8 
(Same texts as claims 2-8 of Patent No. US 10,943,029 B2)
Claims 2-8
(Same texts as claims 2-8 of application No. 17/163,088)


 					Examiner Notes

3.  	With regards to Claims 1-8, it is to be noted that claims 1-8 would be allowable if rewritten or amended to overcome double patenting rejections, set forth in this office action.
					Allowable Subject Matter

4.  	The following is a statement of reasons for the indication of allowable subject matter: The following is an examiner’s statement of reasons for allowance:
 The independent claims 1 and 5 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 Spanos (US 20160028552 A1, prior art on the record) discloses a method that collects business reviews in a central database which can then be accessed by multiple external business review providers thereby enabling an efficient proliferation of those business reviews. 
 Further, Spanos discloses a technique for securely storing data in data blocks so that it cannot be modified after storage comprises the steps of: creating a root block payload to be included as part of a root block, wherein a root block comprises the root block payload and a root header; computing a root data hash from at least part of the root block payload; creating the root header comprising at least the root data hash, a root timestamp, a root cryptographic nonce, a root proof standard, and a root data descriptor; computing a short hash from inputs of at least said root data hash, said root timestamp, said root proof standard, and said root data descriptor, but excluding said cryptographic nonce, and a fork header hash of a fork block; storing data as a fork block payload to be included as part of the fork block, wherein said fork block comprises a fork block payload, a fork header, and one or more authorized fork hashes; computing a payload hash from at least part of the fork block payload; creating a fork block header comprising at least said payload hash, a previous block hash, a payload timestamp, a payload cryptographic nonce, a payload proof standard, a fork block flag, and a payload data descriptor; storing said short hash in said fork block as said one or more authorized fork hashes; computing the fork header hash from inputs of at least said one or more authorized fork hashes, said payload hash, said previous block hash, said payload timestamp, said payload cryptographic nonce, said payload proof standard, said fork block flag, said payload data descriptor; storing said fork header hash as part of said root header; computing a root header hash from inputs of at least said root data hash, said root timestamp, said root proof standard, said root data descriptor, said root cryptographic nonce, and said fork header hash (Spanos, Paragraph 0010).
Costa Faidella et al. (US 20170177855 A1, prior art on the record) discloses an integrated identity system that creates, verifies and manages an identity within an identity element repository of the system to enable improved security. The integrated identity system also may provide a federated approach to identity, in which identities and identity services may be utilized across a plurality of different identity providers and restricted access systems, enabling improved efficiency   (Costa Faidella, Paragraph 0036).
Further, Costa Faidella discloses an identity corresponding to an identity issued by an identity provider may be created within the integrated identity system. Embodiments of a method of creating an identity within the integrated identity system may include receiving identity data from the identity provider, and generating one or more transactions to store an identifier representing the identity data in an identity element repository. The identifier stored in the repository may include a cryptographically encoded representation of at least a portion of the identity data. In embodiments, the identity element repository may include a distributed system such as a distributed blockchain ledger or a distributed smart contract system, and the transaction may be transmitted to at least one node of the distributed system to store the identifier on a blockchain of the distributed system or invoke an identity data creation function of an identity services contract stored on the blockchain to store the identifier (Costa Faidella, Paragraph 0037).
Furthermore, Fay et al. (US 20160292672 A1, prior art on the record) discloses a computer system that communicates with a distributed blockchain computing system that includes multiple computing nodes. The exchange stores an order book and a plurality of digital wallets associated with different clients. The computer system receives new data transaction requests that are added to the order book. A match is identified between data transaction requests and hashes associated with the digital wallets associated with the respective data transaction requests are generated. The counterparties receive the hashes of the other party along with information on the match and each party causes blockchain transactions to be added to the blockchain of the blockchain computing system. The computing system then monitors the blockchain to determine if both sides of the match has been added to the blockchain (Fay, Abstract)
Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards interaction object reconciliation in a public ledger blockchain environment. The subject matters of independent claims 1 and 8 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. 
 Specifically, the limitations in claim 1 that recite: “ ..receive a plurality of criteria from a first connected device; receive a plurality of blocks from the one or more blockchains based on the received criteria, each block corresponding to a preconfigured interaction object; analyze the preconfigured interaction objects to determine if there is an associated required supplemental object, an association based on the plurality of criteria; request a plurality of supplemental blocks from the one or more blockchains, each supplemental block corresponding to a required supplemental object; receive one or more preconfigured rules from the one or more blockchain associated to the preconfigured interaction objects; create one or more compilation objects comprising interaction objects and supplemental objects associated to the plurality of criteria based on the one or more preconfigured rules; wherein the one or more compilation objects is stored on the one or more blockchains…”.  
  Further, the limitations in claim 1 with respect to interaction object reconciliation in a public ledger blockchain environment includes “wherein the compiler receives one or more preconfigured rules from the one or more blockchain associated to the preconfigured interaction objects; wherein the compiler creates one or more compilation objects comprising interaction objects and supplemental objects associated to the plurality of criteria based on the one or more preconfigured rules; wherein the one or more compilation objects is stored on the one or more blockchains”
Independent claim 5 recites similar subject matters as to those in claim 1.
 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 5 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	   	  	 		Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-85938593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498